Citation Nr: 1731719	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for a closed head injury with mild/stable traumatic brain injury (TBI), rated as 10 percent disabling for the period prior to January 13, 2017.

2.  Entitlement to an increased disability evaluation for a closed head injury with mild/stable traumatic brain injury (TBI), rated as 40 percent disabling from January 13, 2017.

3.  Entitlement to an increased disability evaluation for xerosis of the hands, rated as noncompensable, for the period prior to December 22, 2016.  

4.  Entitlement to an increased disability evaluation for xerosis of the hands, rated as 30 percent disabling from December 22, 2016.

5.  Entitlement to an increased disability evaluation for degenerative arthritis of the cervical spine, rated as 10 percent disabling, for the period prior to December 22, 2016.

6.  Entitlement to an increased disability evaluation for degenerative arthritis of the cervical spine, rated as 20 percent disabling from December 22, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing has been associated with the claims file.

This matter was most recently before the Board in June 2016, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in March 2017.  The case was returned to the Board for appellate consideration.  

A March 2017 rating decision granted the Veteran an increased, 40 percent disability rating for closed head injury with TBI, effective January 13, 2017, as well as an increased 30 percent disability rating for his mild xerosis of the hands, and an increased disability rating for his degenerative arthritis of the cervical spine, effective December 22, 2016.  As the Veteran has not been granted the maximum benefit allowed, the claims for increased disability ratings remain on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to increased disability ratings for the Veteran's degenerative arthritis of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's closed head injury with mild/stable TBI is manifested by headaches, most closely approximating prostrating attacks occurring at least once a month over the last several months.

2.  The Veteran's closed head injury with mild/stable TBI is manifested by recurrent tinnitus.  

3.  The Veteran's closed head injury with mild/stable TBI, manifested by cognitive impairment, most closely approximates no more to level 2 impairment, with objective evidence of mild loss of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

4.  The Veteran's xerosis of the hands has been manifested by dry skin and itchiness, affecting at least 5 percent but no more than 20 percent of the exposed areas; constant or near constant systematic therapy such as corticosteroids; other immunosuppressive drugs were not required.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 30 percent for closed head injury with mild/stable TBI, manifested by headaches, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an separate disability rating of 10 percent for closed head injury with mild/stable TBI, manifested by tinnitus, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 (2016).

3.  The criteria for the assignment of a rating of 40 percent for closed head injury with mild/stable TBI, manifested by cognitive impairment, have been met for the rating period prior to January 13, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124, Diagnostic Code 8045 (2016).

4.  The criteria for the assignment of a rating in excess of 40 percent for closed head injury with mild/stable TBI, manifested by cognitive impairment, have not been met for any part of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124, Diagnostic Code 8045 (2016).

5.  The criteria for the assignment of a rating of a 30 percent rating for xerosis of the hands have been met for the rating period prior to December 22, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2016).

6.  The criteria for the assignment of a rating in excess of a 30 percent rating for xerosis of the hands have not been met for any part of the appeal period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claims for increased disability ratings.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The examination reports and treatment records contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board also observes that the undersigned VLJ, at the Veteran's October 2015 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected closed head injury with mild/stable TBI and xerosis of the hands have not materially changed and uniform evaluations are warranted for the rating period on appeal.

Closed head injury with mild/stable TBI

The protocol for traumatic brain injuries was revised on Sept. 23, 2008, and the effective date for these revisions is October 23, 2008.  The Veteran was granted service connection for a closed head injury with mild/stable traumatic brain injury and granted a 10 percent evaluation under Diagnostic Code 8045, effective April 21, 2010.   An increased, 40 percent disability evaluation was assigned effective January 13, 2017.  

As the effective date for these revisions is October 23, 2008, prior to receipt of the Veteran's claim, the revised criteria apply.  See 38 C.F.R. § 4.124, Note (5).

The current version of Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045. 
 
Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe"" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Closed head injury with mild/stable TBI, manifested by headaches

First, with respect to physical complaints, the Veteran has been diagnosed with headaches related to his closed head injury with mild/stable TBI.  As such, the Board finds that the Veteran should be assigned a separate rating for his headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

A 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA treatment records show continued treatment for headaches and that the Veteran was provided prescription medication to take for his headaches.  A November 2011 private neuropsychological evaluation report and a January 2017 VA examination report indicate that the Veteran's headaches are associated with his closed head injury with mild/stable TBI.

After a review of the evidence, the Board finds that the Veteran's headaches most  closely approximate the criteria for a 30 percent disability evaluation for the rating period on appeal.  The Board finds that the Veteran's symptoms due to his headaches have been relatively consistent and that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches for the entire rating period.  Throughout the rating period, the Veteran's headaches have been characterized by headaches occurring at least once a week over the last several months.  The Board acknowledges that the Veteran's headaches occur weekly, and that he requires medication to alleviate his symptoms.  Nonetheless, the Board points out that the medical evidence does not show that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; rather, the VA examination reports and treatment records indicate that he rarely misses work due to his headaches.

In conclusion, the evidence of record reveals manifestations consistent with a 30 percent evaluation, but no more, for the entire rating period on appeal, for closed head injury with mild/stable TBI manifested by headaches.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Closed head injury with mild/stable TBI, manifested by tinnitus

Additionally, with respect to physical complaints, the Veteran has also been diagnosed with tinnitus related to his closed head injury with mild/stable TBI.  As such, the Board finds that the Veteran should be assigned a separate rating for his tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.

Under this code, a 10 percent disability evaluation is assigned for recurrent tinnitus.  The rating criteria provides that only a single evaluation is to be assigned, whether the sound is perceived in one ear, both ears, or in the head.  

A May 2013 VA examination shows complaints related to and a diagnosis of tinnitus.  The VA examiner found that the Veteran's tinnitus was less likely than not due to military noise exposure.  To this point, the VA examiner noted that the Veteran's hearing was within normal limits upon testing, and that tinnitus is most commonly associated with sensorineural hearing loss.  Nevertheless, according  to the VA examiner, the onset of tinnitus can occur in the absence of hearing loss.  The VA examiner found that, in such cases, the etiology cannot always be determined to a reasonable degree of certainty, but that such tinnitus may be related to or a symptom of other conditions associated with military service.

After a review of the evidence, the Board finds that the Veteran's tinnitus is mostly likely associated with his service-connected closed head injury with mild/stable TBI for the entire rating period on appeal.  A 10 percent disability evaluation, as discussed earlier, is the maximum evaluation available for tinnitus, and takes into account the recurrent nature of his tinnitus.  

Closed head injury with mild/stable TBI, manifested by cognitive impairment

With respect to the Veteran's emotional/behavioral dysfunction, the record reflects that the Veteran has reported a number of emotional/behavioral symptoms included irritability and anxiety.  In this case, the Veteran has been diagnosed with anxiety.  However, the Veteran's anxiety has not been found to be related to his service, including his service-connected closed head injury with mild/stable TBI.  Therefore, his psychological complaints need not be discussed here.

Given that cognitive impairment is also to be rated under this table, the Board will proceed with an evaluation of the Veteran's cognitive symptoms under these criteria.

Under "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified", each facet is given a number based upon level of impairment from 0 to 3, and a fifth level for total impairment.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet. 

A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet. If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

Based on the findings of the November 2011 private neuropsychological evaluation and the January 2017 VA examination, the Veteran's motor activity, orientation, communication, and consciousness were consistently normal, and thus a 0 is assigned for each of these facets.  For the facets of social orientation, visual spatial orientation, and neurobehavioral effects, a level 1 impairment is for assignment based on the findings of the most recent VA TBI examination.  However, on the Veteran's VA examination and in the medical evidence of record, there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment and moderate impairment of judgment.  As such, the Veteran is assigned a 2 for each of these facets.

The Board acknowledges that the Veteran had 3 or more subjective symptoms that moderately interfere, but that these symptoms were associated with his now service-connected headaches and tinnitus.  Regardless, under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified", the Veteran's impairment level for this facet would be a 1.

Thus, for the reasons discussed above, the Board finds that the Veteran is entitled to a disability evaluation of 40 percent, but no higher, under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" because no facet was classified at an impairment level of "3" during any part of the rating period on appeal.  Thus, a 40 percent rating is granted for the period prior to January 13, 2017, but a rating greater than 40 percent is not warranted for any part of the appeal period. To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Xerosis of the hands

The Veteran's service-connected xerosis of the hands is rated under Diagnostic Code 7806.  See 38 C.F.R. § 4.20 (2016).  

Diagnostic Code 7806 provides a 10 percent disability evaluation for dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  

For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Ibid.

Following a review of the evidence, the Board finds that, for the entire rating period on appeal, the Veteran's service-connected xerosis of the hands most closely approximates the criteria for a 30 percent disability evaluation.  The evidence shows that the Veteran has a rash over at least 20 to 40 percent of his entire body and at least 5 percent of the exposed area.   The Board acknowledges that the March 2011 and December 2016 VA examinations indicate that the Veteran treats his skin rash with topical corticosteroids on a daily basis.  However, he does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the previous year; topical treatment is not characteristic of a systemic (oral) corticosteroid.  To the contrary, the December 2016 VA examiner noted that the Veteran did not have systemic symptoms due to his xerosis.  Therefore, an increased, 30 percent disability rating adequately compensates him for his xerosis of the hands, and an increased rating of 30 percent disabling is granted for the period prior to December 22, 2016.  

In short, although the competent medical evidence of record does reflect the Veteran's use of constant or near-constant topical corticosteroids, it does not show that the Veteran has xerosis over more than 40 percent of his body or more than 40 percent of the exposed area.  Additionally, the Veteran does not have systemic symptoms or require systemic treatment with oral corticosteroids or other immunosuppressive drugs.  Therefore, the Veteran's xerosis of the hands does not warrant a rating in excess of 30 percent at any time during the appeal period.  

Rating period 

Here, the AOJ assigned the increased disability evaluations based on the date of the Veteran's report of symptomatology at VA examinations.  However, the Board is unconvinced that that the Veteran's closed head injury with mild/stable TBI and xerosis of the hands worsened on the date of an adequate evaluation.  Likewise, the Board notes that the exact date of the onset of the Veteran's headaches and tinnitus cannot be determined, and acknowledges that the VA examinations provide for convenient dates of diagnosis.  In this regard, the Board notes that the Veteran was not afforded adequate VA examinations throughout the rating periods on appeal, and his treatment records were not sufficiently detailed as to the nature of the Veteran's symptomatology.  As the record does not reflect when his closed head injury with mild/stable TBI and xerosis of the hands worsened, or the exact date of onset of his headaches and tinnitus, the Board resolves the benefit of the doubt in his favor and finds that his closed head injury with mild/stable TBI and xerosis of the hands are entitled to 40 percent and 30 percent disability ratings, respectively, for the entire rating period on appeal; the Board also finds that the now service-connected headaches and tinnitus were present for the entire rating period on appeal.  

Extraschedular considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's closed head injury with mild/stable TBI, headaches, tinnitus, and xerosis of the hands are fully contemplated by the applicable rating criteria, and all separate symptoms of the TBI are already evaluated under the appropriate diagnostic code, i.e. headaches.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's closed head injury with mild/stable TBI, headaches, tinnitus, and xerosis of the hands had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's closed head injury with mild/stable TBI, headaches, tinnitus, and xerosis of the hands is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with closed head injury with mild/stable TBI, headaches, tinnitus, and xerosis of the hands, the Board finds that the criteria for submission for assignment of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 30 percent disability evaluation for closed head injury  with mild/stable TBI manifested by headaches is granted for the entire appeal period, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability evaluation for closed head injury  with mild/stable TBI manifested by tinnitus is granted for the entire appeal period, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation of 40 percent for closed head injury  with mild/stable TBI, manifested by cognitive impairment for the period prior to January 13, 2017, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 percent for closed head injury  with mild/stable TBI, manifested by cognitive impairment, for the entire appeal period, is denied.

Entitlement to a 30 percent disability evaluation for xerosis of the hands is granted for the period prior to December 22, 2016, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 30 percent for xerosis of the hands for the entire appeal period, is denied.


REMAND

The Board acknowledges that the Veteran was most recently afforded a VA examination in December 2016 in connection with his claim for increased disability ratings for his service-connected degenerative arthritis of the cervical spine.  Nonetheless, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The Board acknowledges that the VA examiner attempted to comply with the requirements of Correia and providing information as to pain on passive range of motion testing (no) and when the cervical spine is used in non-weight bearing (yes)
However, Correia requires that the VA examiner conduct range of motion testing of the cervical spine in active and passive motion, weight-bearing, and nonweight-bearing situations, and include the actual ranges in the report.  In light of Correia, the December 2016 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the cervical spine.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected degenerative arthritis of the cervical spine, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since April 2016 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to associate with the record copies of the Veteran's VA treatment records, if any, for the rating period since July 2016.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative arthritis of the cervical spine.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected degenerative arthritis of the cervical spine on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the cervical spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for increased disability ratings for degenerative arthritis of the cervical spine should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


